DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 5-7, filed 02/04/2022, with respect to claims 1-7 and 15-20 have been fully considered and are persuasive.  The rejection of claims 1-7 and 15-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically a first opening extending into a semiconductor fin a first distance; a second opening extending into the semiconductor fin the first distance, the first opening being separated from the second opening by at least a portion of the semiconductor fin, for the same reasons as mentioned on pg. 5 of Applicant remarks filed on 02/04/2022.
The prior art of record does not anticipate or make obvious the device of claim 15, including each of the limitations and specifically the first surface having a length no greater than about 40 nm; and a first source/drain region at one end of the first surface, the first source/drain region extending into the semiconductor fin a first depth of between about 300 Å and about 450 Å, wherein the first surface of the semiconductor 
Claim 8 is allowable for the same reasons as mentioned for claim 8 in the previous office action mailed on 10/05/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/28/22